             Case 1:21-cv-01157-PKC Document 5 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
AVERTON BULK SP Z.O.O.,                                                 :
                                                                        :   Case No. 21-1157
                  Plaintiff,                                            :
         vs.                                                            :   EX PARTE MOTION
                                                                        :   FOR AN ORDER
COFCO INTERNATIONAL FREIGHT S.A.,                                       :   AUTHORIZING
                                                                        :   ISSUANCE OF PROCESS
                                                                        :   OF MARITIME
                  Defendant.                                            :   ATTACHMENT AND
                                                                        :   GARNISHMENT
------------------------------------------------------------------------X

        COMES NOW Plaintiff, Averton Bulk SP Z.O.O. (hereinafter “Averton Bulk” or

“Plaintiff”), by and through undersigned counsel, and respectfully requests this Honorable Court

to issue an Order authorizing issuance of Process of Maritime Attachment and Garnishment

pursuant to Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure (hereinafter “Admiralty Rules”), and respectfully pleads as

follows:

                                     POINTS AND AUTHORITIES

        1.       “Under Rule B of the Supplemental Admiralty Rules, a plaintiff may attach a

defendant's property if four (4) conditions are met: (1) Plaintiff has a valid prima facie admiralty

claim against the defendant; (2) defendant cannot be found within the district; (3) property of the

defendant can be found within the district; and (4) there is no statutory or maritime law bar to the

attachment.” Aqua Stoli Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir. 2006);

Fed. R. Civ. P., Supp. Rule B.

        2.       On February 8, 2021, Plaintiff filed a Verified Complaint pursuant to Rule 9(h) of

the Federal Rules of Civil Procedure and Rule B of the Supplemental Rules for Certain Admiralty

and Maritime Claims setting forth the Plaintiff’s claim for damages in the amount of USD



                                                        1
                Case 1:21-cv-01157-PKC Document 5 Filed 02/09/21 Page 2 of 3




1,200,000 (including interests, costs, and attorney’s fees). See DE 1. The allegations of Plaintiff’s

Verified Complaint state a prima facie admiralty claim under general maritime law, meet the

conditions of Rule B, and are incorporated herein by reference. See DE 1, ⁋⁋1-27.

           3.       Defendant Cofco International Freight S.A. (hereinafter “Defendant”) cannot be

found within the Southern District of New York for the purposes of Rule B of the Admiralty Rules.

In support of its Verified Complaint Plaintiff has filed the Declaration of Attorney Melissa D.

Russo 1, averring that the Defendant cannot be found within the District pursuant to Rule B and the

efforts undertaken to find and serve the Defendant, as required by Local Admiralty Rule B.1.

           4.       Specifically, Plaintiff is informed and believes: that the Defendant cannot be found

within the Southern District of New York; that to Plaintiff’s knowledge, none of the managers or

officers of Defendant are now within the Southern District of New York; that the Defendant does

not maintain offices or telephone listings in the Southern District of New York; that the Defendant

is not incorporated or registered to do business in the State of New York; and, that the Defendant

does not have a registered agent for the receipt of service of process in the State of New York.

           5.       Plaintiff is informed and believes Defendant does now, or will during the pendency

of this action, have tangible and intangible property within the Southern District of New York, and

said tangible and intangible property is amendable to attachment and garnishment pursuant to Rule

B of the Admiralty Rules. See DE 1. More specifically, Defendant has tangible and intangible

property within the District consisting of debts, credits and effects being property of the Defendant

in the hands of garnishee, J.P. Morgan Chase Bank, N.A. Id.

           6.       Furthermore, there is no statutory or maritime bar to the attachment application.

           7.       The instant Rule B maritime attachment action was commenced in order to secure



1
    See DE 1, Exhibit 4.


                                                     2
          Case 1:21-cv-01157-PKC Document 5 Filed 02/09/21 Page 3 of 3




the appearance of the Defendant and to obtain security in aid of Plaintiff’s arbitration action in

London. Id.; see also Aqua Stoli Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 437-438

(2d Cir. N.Y. 2006); ProShipLine, Inc. v. Aspen Infrastructures, Ltd., 585 F.3d 105, 111 (2d Cir.

N.Y. 2009); Milestone Shipping, S.A. v. Estech Trading LLC, 764 F. Supp. 2d 632, 634-635

(S.D.N.Y. 2011); Navalmar (U.K.) Ltd. v. Welspun Gujarat Stahl Rohren, Ltd., 485 F. Supp. 2d

399, 402 (S.D.N.Y. 2007); Maersk, Inc. v. Neewra, Inc., 443 F. Supp.2d 519, 527 (S.D.N.Y. 2006).

       WHEREFORE, as all of the elements of Rule B and the Local Admiralty Rules have

been met, Plaintiff Averton Bulk SP Z.O.O. respectfully requests that this Court enter an Order

authorizing the Issuance of Process of Maritime Attachment and Garnishment directing any and

all garnishees to garnish any tangible or intangible personal property in their possession, custody

or control belonging to the Defendant, and to grant Plaintiff such other and further relief as

may be just, equitable and proper.

February 9, 2021                                     Respectfully submitted,
Oyster Bay, New York

                                                     CHALOS & CO, P.C.


                                             By:     ___/s/ Melissa D. Russo_____________
                                                     George M. Chalos, Esq. (GC - 8693)
                                                     Melissa D. Russo, Esq. (MR - 8150)
                                                     Briton P. Sparkman, Esq. (BS - 5220)
                                                     55 Hamilton Ave.
                                                     Oyster Bay, NY 11771
                                                     Tel: (516) 714-4300
                                                     Fax: (866) 702-4577
                                                     Email: gmc@chaloslaw.com
                                                             mrusso@chaloslaw.com
                                                             bsparkman@chaloslaw.com

                                                     Attorneys for Plaintiff
                                                     Averton Bulk SP Z.O.O.




                                                3
